Title: To George Washington from Henry Laurens, 30 October 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            30th October [1778]
          
          Since my last Letter under the 25th by Van Court I have had the honor of presenting to Congress Your Excellency’s favors of the 22nd and 23d.
          Your Excellency will find Inclosed herewith Copy of a letter which I have written to Major General Gates in Answer to Lord Balcarres’ application and also two Acts of Congress.
          1. of the 26th Instant directing Count Pulaski’s Legion and all the Cavalry at and near Trenton to repair to Sussex Court House and intimating a necessity for removing the Cavalry to places where they may be easily supplied with Forage.
          2. of the 27th for granting leave of absence to the Marquis de Vienne.
          By order of Congress I have issued Brevet Commissions to divers Officers as hereunder particularized.
          
          
          
          
            
              Monsr Touzard
               
              No. 1
              }
              To Rank Lieutenant Colonelfrom the 27th October 1778.
            
            
              Mr Brice, Aid tothe Marquis de laFayette
              }
              2
            
            
              Mr [ ] Nevill,another Aid tothe Marquis
              }
              3
            
            
          
          

          The Chevalier Failley 27th October 1778 to Rank Colonel from the 17th October 1777 in conformity to a promise made by General Gates for his services at and near Saratoga.
          Congress have added to Mr Touzards Commission a Pension of thirty Dollars per Month during Life, in consideration of his misfortune in losing an Arm in the late Action at Rhode Island.
          A late remittance of One Million has been made to the Paymaster General, and I have in my hands a Report from the Treasury for half a Million which I presume will be granted this Morning. I have the honor to be &c.
        